
	

114 S2303 IS: To exempt the Department of Defense and other national security agencies from sequestration. 
U.S. Senate
2015-11-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 2303
		IN THE SENATE OF THE UNITED STATES
		
			November 18, 2015
			Mr. McCain introduced the following bill; which was read twice and referred to the Committee on the Budget
		
		A BILL
		To exempt the Department of Defense and other national security agencies from sequestration.  
	
	
		1.Exemption of national security agencies from sequestration
 (a)In generalSection 255(f) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 905(f)) is amended to read as follows:
				
 (f)Exemption of national security agenciesThe programs, budget accounts, and activities of the following departments, agencies, and elements shall be exempt from reduction under any order issued under this part:
 (1)The Department of Defense. (2)Each element of the intelligence community (as defined in section 3 of the National Security Act of 1947 (50 U.S.C. 3003)).
 (3)The Department of State. (4)The Federal Bureau of Investigation.
 (5)The Department of Homeland Security. (6)The National Nuclear Security Administration..
 (b)Implementation of enforcementSection 251(a)(2) of the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 901(a)(2)) is amended—
 (1)by striking Each non-exempt account and inserting the following:  (A)In generalSubject to subparagraph (B), each non-exempt account; and
 (2)by adding at the end the following:  (B)Implementation with respect to national security agencies (i)In generalThe Office of Management and Budget shall determine the uniform percentage necessary to eliminate a breach within a category without regard to section 255(f).
 (ii)Rule of constructionNothing in clause (i) or section 255(f) shall be construed to require the elimination of any portion of a breach that is not eliminated by operation of clause (i) and section 255(f)..
 (c)Technical and conforming amendmentsThe Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) is amended— (1)in section 251 (2 U.S.C. 901)—
 (A)in subsection (a)— (i)by striking paragraph (3);
 (ii)by redesignating paragraphs (4), (5), (6), and (7) as paragraphs (3), (4), (5), and (6), respectively;
 (iii)in paragraph (3), as so redesignated, by striking paragraphs (2) and (3) and inserting paragraph (2); and (iv)in paragraph (5), as so redesignated, by striking paragraphs (2) through (4) and inserting paragraphs (2) and (3); and
 (B)in subsection (b)(2), by striking section 254(e), (f), or (g) and inserting subsection (d), (e), or (f) of section 254; (2)in section 254 (2 U.S.C. 904(a))—
 (A)in the table in subsection (a), by striking the item relating to notification regarding military personnel;
 (B)by striking subsection (d); (C)by redesignating subsections (e) through (j) as subsections (d) through (i), respectively; and
 (D)in subsection (f), as so redesignated— (i)by striking paragraph (f)(2) and inserting subsection (e)(2); and
 (ii)by striking paragraphs (f)(2) and (f)(4) and inserting paragraphs (2) and (4) of subsection (e); (3)in section 256 (2 U.S.C. 906), by striking subsection (g) and inserting the following:
					
						(g)Federal pay
 (1)In generalFor purposes of any order issued under section 254, Federal pay under a statutory pay system shall be subject to reduction under an order in the same manner as other administrative expense components of the Federal budget; except that no such order may reduce or have the effect of reducing the rate of pay to which any individual is entitled under any such statutory pay system (as increased by any amount payable under section 5304 of title 5, United States Code, or section 302 of the Federal Employees Pay Comparability Act of 1990) or any increase in rates of pay which is scheduled to take effect under section 5303 of title 5, United States Code, or any other provision of law.
 (2)DefinitionFor purposes of this subsection, the term statutory pay system shall have the meaning given that term in section 5302(1) of title 5, United States Code.; and (4)in section 258(a)(1)—
 (A)by striking section 254(i) and inserting section 254(h); and (B)by striking section 254(j) and inserting section 254(i).
 (d)ApplicabilityThe amendments made by this section shall apply with respect to any sequestration order issued under the Balanced Budget and Emergency Deficit Control Act of 1985 (2 U.S.C. 900 et seq.) for fiscal year 2017 or any fiscal year thereafter.
			
